Title: To George Washington from Tubeuf, 26 June 1793
From: Tubeuf, Pierre-François, sieur de
To: Washington, George



Mr. President,
St Marie—The new french establishment on the Clinch, in the County of Russel in Virginia—26 June 1793

I have promised myself the gratification of going to pay my devoirs to you for these two years that I have been in America; but it has been impossible for me to have that satisfaction. The Alarms in which I have been kept by the Indians, in the part of the County of Russel, upon the borders of Clinch, in Virginia, where I have purchased 55,000 Acres of land, have driven away a part of the French Emigrants whom I brought over with me, and it has been with great difficulty that I have retained four french families that are established with me.
The interest which the State of Virginia took in my enterprize, the facility & security which they gave me for its execution, led me to hope that it would at this day have been completely successful. In consequence, I made dispositions for a new french emigration, well composed, which will come out, with the rest of my family, to join us the next spring; when, with the precautions
 of the State for our security, we shall find ourselves sufficiently strong to guard ourselves, and this vast & precious Country, now a desert, will become, in a few years, well inhabited.
I have thought, Mr President, that my enterprize would be sufficiently interesting to you to permit me to give this detail—and to lay open the following.
I brought with me my eldest son, aged about nineteen years & an half—Two months ago my wife sent to me my youngest son, aged 14 years. These are all the Children I have. Since the age of 8 years they have both been brought up in the Royal military School of France, from which they have never departed ’till they came here. Both these were destined for the military line. The deplorable situation into which our unhappy Country is plunged, has determined me to make them quit it, to enjoy the inappreciable advantages which, Mr President, you have obtained for this new Country which we have found out. May I request that the original destination of my eldest son be not changed, it being the only pursuit adapted to him, and that he may enter into the military service of America? He desires it with much ardour. Can I hope from your goodness, Mr President, that he may obtain employment either in the Cavalry or Infantry, as you may please? It will lay me under an infinite obligation to you. He will have the honor to ask it of you himself, in the month of September next, and will put into your hands a letter from a personage very dear to Americans and to good Frenchmen. It is a great mortification to me Mr President, not to be able to present to you this letter myself, and my son. I am with profound respect, Mr President, Your most humble & Obedet Servt

de [T]ubeuf

